United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.B., Appellant
and
DEPARTMENT OF HEALTH & HUMAN
SERVICES, CENTER FOR MEDICARE &
MEDICAID SERVICES, Woodlawn, MD,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-548
Issued: May 13, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 15, 2015 appellant filed a timely appeal from an August 22, 2014 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant established a recurrence of total disability beginning
July 27, 2010 causally related to her March 30, 2005 employment injury.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On June 9, 2005 appellant, then a 50-year-old management analyst, filed an occupational
disease claim indicating that many years of typing, writing, using the adding machine, and
computer caused several medical conditions. OWCP accepted the claim for bilateral carpal
tunnel syndrome and bilateral cubital tunnel syndrome and paid benefits including surgical
procedures of January 11 and June 7, 2007. Appellant stopped work on January 11, 2007 for
surgery. She returned to part-time limited-duty work at home on June 19, 2007 and full-duty
work with use of voice activated software on February 14, 2008.
By decision dated October 22, 2008 and corrected on November 14, 2008, OWCP issued
a schedule award for 26 percent impairment of the right upper extremity and 26 percent
impairment of the left upper extremity, for which appellant received a requested lump-sum
award on January 13, 2009. Appellant requested increased schedule awards based on July 25
and December 9, 2009 reports from Dr. Robert W. Macht, a surgeon. In decisions dated
October 30, 2009 and February 17, 2010, OWCP denied entitlement to additional schedule
awards.
On June 22, 2010 appellant filed a claim for a recurrence of disability claiming wage loss
from work due to a change or worsening of her accepted work-related conditions. In a July 2,
2010 statement, she stated that her physicians told her she was totally disabled from performing
her job and should retire. Appellant indicated that, since her return to work in December 2007,
her job continuously aggravated her approved conditions. She also requested approval to change
physicians to Dr. Terrance M. O’Donovan, a Board-certified orthopedic hand surgeon.
In a June 30, 2010 certificate, Dr. O’Donovan advised that appellant should retire
because of recurrence of carpal tunnel syndrome and cubital tunnel syndrome. In a July 1, 2010
note, Dr. Pradeep P. Garg, a Board-certified internist, stated that appellant was totally disabled
from performing her job functions and should retire due to the recurrence of her preexisting
approved bilateral carpal and cubital tunnel syndromes. He stated that, since her return to work
in December 2007, appellant’s job continuously aggravated her preexisting conditions.
In a July 12, 2010 letter, OWCP stated that, since appellant did not claim any lost time
from work, she had not experienced a true recurrence. It noted her claim remained open for
medical treatment of her accepted conditions. In a July 26, 2010 letter, OWCP denied
appellant’s request to change physicians. It also noted that any desire to retire should be directed
to the Office of Personnel Management as she received a lump-sum schedule award payable thru
November 4, 2011 and would not be able to be on OWCP’s disability rolls.
On July 23, 2010 appellant filed a claim for wage-loss compensation with accompanying
time analysis for the period July 27 to 30, 2010. In a July 22, 2010 note, Dr. Garg recommended
she take a leave of absence from work for a period of three months due to her complaints of
severe pain.
On July 31, 2010 appellant voluntarily retired. On August 10, 2010 she indicated that she
suffered a true recurrence because of her retirement. In an August 19, 2010 letter, OWCP
requested the employing establishment provide information regarding appellant’s

2

accommodations for her work restrictions, whether limited-duty work was available, and
whether the voice recognition software which she was provided continued to accommodate her
restrictions. On August 19, 2010 it authorized appellant’s request to change her treating
physician to Dr. O’Donovan.
In a September 2, 2010 letter, the employing establishment advised that following
appellant’s 2007 surgery, they accommodated her restrictions by allowing her to work from
home a few hours per week sitting in on conference calls. Upon returning to work, appellant
worked light duty part time two days a week and gradually increased to full tour of duty. A
complete ergonomic work space evaluation was done and her telephone was programmed so she
only needed to press one or two digits for frequently dialed numbers. Appellant’s computer at
work was upgraded to accommodate voice software, for which extensive training was provided,
and she was provided an ergonomic mouse. She was only required to push a button to turn on
her computer and to enter her four digit code. An assistant performed any necessary lifting of
manuals or books. Appellant was permitted to interrupt the work cycle at regular intervals
throughout the day to exercise her fingers, wrists, and hands as needed. In the afternoons, she
was permitted to go to the health unit to apply heat to her wrists and elbows for 20 minutes at a
time as needed. Appellant was also allowed to work from home one day a week despite the fact
she was not supposed to work from home because of her four-day schedule and the Master Labor
Agreement. The employing establishment stated that these accommodations were in place from
December 2007 until she voluntarily retired on July 31, 2010. These accommodations were
made to limit appellant’s use of her mouse and the keyboard; however, the employing
establishment noted on several occasions appellant was observed using the keyboard against
medical advice. The employing establishment advised that she was given the opportunity to
reduce her 10-hour days to 8 hours, but she declined the offer.
In his June 30, 2010 treatment note and in a September 29, 2010 letter, Dr. O’Donovan
stated that he made it clear to appellant when he first saw her on June 30, 2010 that she needed to
see her original surgeon if she was going to claim a recurrence of her conditions.
In an October 25, 2007 electromyogram/nerve conduction velocity report, an assessment
of de Quervain’s tenosynovitis, bilateral, tendinitis at wrist and elbow, residuals right cubital
tunnel syndrome and residual, but improved bilateral carpal tunnel syndrome, and left cubital
tunnel syndrome was provided.
In a November 8, 2010 note, Dr. O’Donovan noted that appellant continued with mild
discomfort in the palm after heavy activities. He also noted that she was having some depression
because of early retirement secondary to recurrent symptoms.
On December 2, 2010 appellant resubmitted her June 22, 2010 recurrence claim. She
indicated that her depression should be accepted as it came about as a result of her early
retirement due to a recurrence of her symptoms.
OWCP referred appellant for a second opinion evaluation with Dr. Stuart J. Gordon, a
Board-certified orthopedic surgeon, to ascertain the extent of her disability. In a February 22,
2011 report, Dr. Gordon reviewed the statement of accepted facts and appellant’s medical record,
noted her complaints and presented findings on examination. He stated that her examination was

3

completely unreliable as she complained on all palpation and it did not follow any anatomic
distribution. Dr. Gordon found no evidence of any type of significant swelling through the
hands, temperature abnormality, perspiration abnormality, modeling, ortrophic change through
the nails. He obtained radiographs of both elbows, which revealed mild coronoid spurring and
olecranon osteophytic change. Radiographs of both wrists revealed mild carpometacarpal and
radiocarpal arthrosis bilaterally. No evidence of any type of significant diffuse osteopenia,
which would be found in reflex sympathetic dystrophy, or chronic pain syndrome or causalgia
was found. The following impressions were provided: concern for psychiatric disorder with
orthopedic overlay; residuals of accepted bilateral carpal tunnel syndrome and cubital tunnel
syndrome; and unrelated degenerative disease of the elbows and wrists. Based on his review of
the medical record and his examination of the upper extremities, Dr. Gordon opined that
appellant could work in a sedentary capacity, such as answering the telephone and using a toggle
type device, but she could not perform any function that required repetitive motion of the elbows
or wrists, pushing, pulling, or lifting. He stated that the restrictions were permanent and that she
had reached maximum medical improvement. Dr. Gordon further opined that appellant’s
subjective complaints did not comport with her objective findings and felt her pain was out of
proportion. He recommended that she seek psychological or psychiatric assessment, along with
pain management. Dr. Gordon indicated that appellant’s prognosis was poor because of her
mental status.
By decision dated January 12, 2012, OWCP denied the alleged recurrence of
June 22, 2010. Weight of the medical evidence was given to Dr. Gordon. The claim remained
open for medical treatment of the accepted conditions. On January 30, 2012 appellant requested
a hearing. By decision dated May 23, 2012, an OWCP hearing representative vacated the
January 12, 2012 decision and remanded the case for further actions, which included the issuance
of an updated statement of accepted facts and referral to a Board-certified psychiatrist for an
examination and evaluation.
On December 13, 2012 OWCP referred appellant to Dr. Dennis M. Young, a Boardcertified psychiatrist, for a psychiatric second opinion evaluation. In a December 22, 2012
report, Dr. Young noted his review of the statement of accepted facts and the medical records.
He examined appellant on December 19, 2012, noting the history of injury and his findings on
examination. Dr. Young stated that she was in pain, which was predominantly subjective
without demonstrable physical stimuli or physical sequelae. He stated that the pain was
originally caused by the work-related nerve entrapment syndromes but was now sustained by her
perception of her general devaluation of her worth and identity as a valued worker and a
contributing family member. Dr. Young diagnosed pain disorder, associated with both
psychological factors and a general medical condition. He also diagnosed dysthymic disorder
(chronic depression).
Dr. Young stated the original pain and depression of low intensity immediately following
the nerve disorders in 2005 were caused by the entrapment syndromes. However, the pain
subsequent to the surgeries was assessed by credible physicians to be out of proportion to
objective findings. The pain of the past couple years was not sufficiently and proximately
caused by the original entrapment but by appellant’s emotional response to her perception of
diminished status and value to herself and to significant others at work and at home. Appellant
returned to her work some months after her second surgery in June 2007 and she did not stop

4

working until July 2010. She worked through her complaints of pain, an exacerbation of which
was never supported by follow up medical evaluation. Appellant expressed distress, that her
supervisors were unhappy, not with her work, but with her response to their attempts to
accommodate. Dr. Young stated that he considered her to have depression of clinical
significance and believed that she suffered pain disorder associated with both psychological
factors and with a general medical condition (bilateral carpal and cubital tunnel syndromes). The
worsening and chronicity was not because of the original disorder but because of a psychological
overlay attendant to perception of not fitting in at work and appellant’s perception of loss of
support at work. Dr. Young concluded that unless electrophysiological testing and neurologic
examination attested otherwise, her condition was not due to continued nerve damage.
In a February 7, 2013 addendum report, Dr. Young opined that appellant’s depression
was not caused by her initial carpal tunnel syndrome or by the corrective surgery. Appellant was
able to return to work for several years before she retired in 2010. Dr. Young believed her
depression was her response to feeling extruded from the work environment in which she had
functioned before and where she felt valued in her usual performance. He believed appellant felt
the pain of which she complained and the pain was why she could not work. The extent of that
pain had psychological origins, which had to do with appellant’s perception of herself as an
undervalued and marginalized employee.
Dr. Young opined that the carpal tunnel
syndrome/surgery was not the proximate cause of her second diagnosis of dysthymic disorder
nor was this much pain/impairment caused by a clinical depression and that depression was not
of such severity to have kept her from working from 2007 to 2010. However, over time
appellant’s depression probably exacerbated her pain experience. Dr. Young recommended
psychiatric/psychological treatment to improve her mood and outlook. However, even with such
therapy, he opined that it was highly unlikely that appellant could return to her previous
employment.
By decision dated March 28, 2013, OWCP denied appellant’s recurrence claim as she
had not established that she was disabled/further disabled due to a material change/worsening of
her accepted work-related conditions. It found there was no material change in her orthopedic
condition to support the claimed recurrence and work stoppage. OWCP also found appellant’s
diagnosed depression was not causally related to the original occupational conditions but rather
was self-generated as a result of her perception as an undervalued and marginalized employee.
On March 14, 2014 OWCP received a March 12, 2014 letter from counsel requesting
reconsideration based on new evidence.
In a February 21, 2014 letter, Dr. Allan H. Macht, a Board-certified surgeon, noted that
since appellant’s last visit of July 25, 2009, she had splinting and nerve studies and was seen for
psychiatric evaluation. He noted that she indicated a gradual worsening of her upper extremity
conditions from December 2007 to January 2010 with a precipitous worsening of both arms in
February to June 2010, which culminated in her recurrence on June 23, 2010 and stopping work
on July 27, 2010. Physical examination findings were presented and a diagnosis of status post
release of both carpal tunnels and both ulnar nerves at the elbows was provided. Dr. Macht
advised that since appellant’s last visit in July 2009, she had been able to work with significant
difficulty. Over the course of time, there was some worsening of condition of both arms, but
starting January 2010 and extending into June 2010, there was a marked change in her condition,

5

based on her history. Therefore, there was a spontaneous change in appellant’s medical
condition, which resulted from her previous injury dated March 30, 2005 that occurred early
in 2010. There was no evidence of any intervening injury or new exposure to factors causing the
original illness. Dr. Macht opined that the work stoppage was causally related to this recurrence
(spontaneous change in appellant’s medical condition) and noted that she has a significant
problem with both arms at this time. Appellant’s current medical condition was causally related
to her occupation and was the reason that she was unable to work.
In a February 3, 2014 report, Dr. John R. Lion, a Board-certified psychiatrist, performed
a psychiatric evaluation of appellant on January 21, 2014. He noted the history of injury and that
she elected disability retirement and stopped work in July 2010. In June 2010, appellant filed a
notice of recurrence due to depression resulting from this injury, which OWCP denied. Dr. Lion
noted that she underwent surgical repair of both arms in 2007 but continued to experience pain
and discomfort. Various accommodations were made at work, including the installation of
dictation equipment which would decrease appellant’s typing and an allowance by which she
could work some days from home. However, pain continued. As time progressed, appellant felt
an increasing sense of frustration on the part of her employing establishment and a perception
that coworkers felt negatively about her. Dr. Lion noted that several orthopedic surgeons
involved in her care from 2009 to present felt her pain to be unsubstantiated by objective
findings.
Appellant eventually saw a psychologist, Jack M. Long, Ph.D., in August 2007, who
diagnosed her with adjustment disorder with depression and anxiety, but suspended
psychotherapy. Dr. Lion noted Dr. Young’s evaluation and that appellant was presently in
psychotherapy. He diagnosed dysthymic disorder. Dr. Lion explained that where an injury may
occur at a moment’s notice, accompanying depression occurs as the injured party realizes the full
limitations of the injury. He noted that Dr. Paul Apostolo, appellant’s surgeon, noted her
depression preoperatively in August 2006, some 18 months following her initial injury.
Dr. Apostolo performed surgery in January and June 2007 and clearly recognized and
documented depression as a negative force in healing during July 2007. One month later,
psychologist Dr. Long also diagnosed appellant as suffering from depression. Dr. Lion stated
that he viewed appellant’s pain, typical or not, under the category of somatic disorders and that it
was a common manifestation of depression associated with physical limitations and dysfunction.
In appellant’s case, the depression clearly worsened. Whereas she was once able to work despite
the depression, she no longer could work at all. Dr. Lion opined that appellant manifested a
depressive illness formally diagnosed as a dysthymic disorder which resulted from her initial
injury and which has intensified over the years. He opined that she had been disabled from
June 23, 2010 through the present as a result of this work-related psychological condition which
resulted from the March 20, 2005 work-related injury.
OWCP declared a conflict in medical opinion as to whether employment factors
contributed to or caused a psychiatric condition and referred appellant to Dr. Bruce M. Smoller, a
Board-certified psychiatrist, for an impartial medical evaluation. In a July 27, 2014 report,
Dr. Smoller reviewed the statement of accepted facts, appellant’s medical record, and noted the
history of injury. He noted interview findings and provided an impression of mild dysthymia on
a fair to good level of functioning. Dr. Smoller stated that the fact that appellant has mild
dysthymia secondary to prolonged pain is a normal state for patients with an unremitting chronic

6

disease. He opined that there was a relationship to the injury, especially the altercation of her
lifestyle, and thus there was a causal relationship by precipitation. Dr. Smoller stated the
dysthymia was of a mild nature and not disabling in any way. He indicated that the dysthymia
did not need further treatment, that appellant reached maximum medical improvement and
further therapy would not alter this to any degree. Dr. Smoller reiterated that she was not
disabled from work due to the psychiatric condition.
By decision dated August 22, 2014, OWCP accepted the additional condition of
nondisabling mild dysthymic disorder. Further treatment for the newly accepted condition was
not authorized based on Dr. Smoller’s July 27, 2014 impartial report.
Also by decision dated August 22, 2014, OWCP affirmed the March 28, 2013 decision in
part to reflect that appellant had not established her recurrence claim due to a material change or
worsening of her accepted work-related conditions. It also vacated the March 28, 2013 decision
in part to reflect the acceptance of a nondisabling mild dysthymic disorder.
LEGAL PRECEDENT
A recurrence of disability means an inability to work after an employee has returned to
work, caused by a spontaneous change in a medical condition which has resulted from a previous
injury or illness without an intervening injury or new exposure to the work environment that
caused the illness.2 When an employee, who is disabled from the job he or she held when
injured on account of employment-related residuals, returns to a light-duty position or the
medical evidence establishes that light duty can be performed, the employee has the burden to
establish by the weight of reliable, probative, and substantial evidence a recurrence of total
disability. As part of this burden of proof, the employee must show either a change in the nature
and extent of the injury-related condition, or a change in the nature and extent of the light-duty
requirements.3
The term disability as used in FECA means the incapacity because of an employment
injury to earn the wages that the employee was receiving at the time of injury.4 For each period
of disability claimed, the employee has the burden of establishing that she was disabled for work
as a result of the accepted employment injury.5 Whether a particular injury caused an employee
disability for employment is a medical issue which must be resolved by competent medical
evidence.6 The fact that a condition manifests itself during a period of employment does not
raise an inference that there is a causal relationship between the two.7
2

20 C.F.R. § 10.5(x).

3

Terry R. Hedman, 38 ECAB 222 (1986).

4

Paul E. Thams, 56 ECAB 503 (2005).

5

Sandra D. Pruitt, 57 ECAB 126 (2005); Dennis J. Balogh, 52 ECAB 232 (2001).

6

G.T., 59 ECAB 447 (2008); Gary J. Watling, 52 ECAB 278 (2001).

7

D.I., 59 ECAB 158 (2007).

7

The Board will not require OWCP to pay compensation for disability in the absence of
any medical evidence directly addressing the specific dates of disability for which compensation
is claimed. To do so would essentially allow an employee to self-certify their disability and
entitlement to compensation.8
Generally, findings on examination are needed to justify a physician’s opinion that an
employee is disabled for work.9 Appellant’s burden of proving she was disabled on particular
dates requires that she furnish medical evidence from a physician who, on the basis of a
complete and accurate factual and medical history, concludes that the disabling condition is
causally related to the employment injury and supports that conclusion with medical reasoning.10
Where no such rationale is present, the medical evidence is of diminished probative value.11
In order to establish that a claimant’s alleged recurrence of the condition was caused by
the accepted injury, medical evidence of bridging symptoms between his or her present condition
and the accepted injury must support the physician’s conclusion of a causal relationship.12
It is well established that, when a case is referred to an impartial medical specialist for the
purpose of resolving a conflict, the opinion of such specialist, if sufficiently well rationalized and
based on a proper factual and medical background, must be given special weight.13
ANALYSIS
OWCP accepted that appellant sustained bilateral carpal tunnel syndrome and bilateral
lesion of ulnar nerve and paid appropriate benefits, including surgical procedures in 2007. It
subsequently accepted a nondisabling mild dysthymic disorder. Appellant eventually returned to
work with accommodations to limit her use of the mouse and the keyboard from December 2007
through the date of her voluntary retirement, July 31, 2010. She filed a notice of recurrence from
July 27, 2010 and continuing due to her accepted conditions, which OWCP denied.
The Board has reviewed the medical record and has found no reasoned medical opinion
to support the claim that appellant sustained a spontaneous change in her medical condition on or
about July 27, 2010 causally related to her accepted work-related conditions. While both
Dr. O’Donovan and Dr. Garg felt appellant should seek disability retirement, their opinions were
based on appellant’s complaints of pain. When a physician’s statements consist only of a
repetition of the employee’s complaints that excessive pain caused an inability to work, without
making an objective finding of disability, the physician has not presented a medical opinion on

8

Amelia S. Jefferson, 57 ECAB 183 (2005); Fereidoon Kharabi, 52 ECAB 291 (2001).

9

S.F., 59 ECAB 525 (2008).

10

Ronald A. Eldridge, 53 ECAB 218 (2001).

11

Mary A. Ceglia, 55 ECAB 626 (2004).

12

Id.

13

Gloria J. Godfrey, 52 ECAB 486, 489 (2001).

8

the issue of disability or a basis for payment of compensation.14 While Dr. Garg stated in his
July 1, 2010 note that, since her return to work in December 2007, appellant’s job continuously
aggravated her preexisting conditions, his opinion on causal relationship is of limited probative
value in that he did not provide adequate medical rationale in support of his conclusions.15
Dr. Garg did not provide any findings on examination or explain why her current condition and
alleged disability were causally related to the accepted injury. While he noted appellant’s
complaints of pain she experienced as a result of bilateral carpal tunnel and bilateral cubital
tunnel syndrome, these statements are broad and vague as they do not explain whether her
accepted conditions contributed to her claimed condition and/or disability as of July 27, 2010.16
In his February 21, 2014 report, Dr. Macht noted that he last saw appellant on
July 25, 2009. He provided findings on examination and, based on her history, stated that she
was able to work with significant difficulty but there was some worsening of condition of both
arms starting January 2010 and extending into June 2010. While he opined that there was a
spontaneous change in her accepted medical condition and that her work stoppage was causally
related to this recurrence (spontaneous change in her medical condition), Dr. Macht failed to
explain why appellant’s current condition and alleged disability are causally related to the
accepted work injury. He did not explain how or why her accepted conditions contributed to her
claimed condition or disability as of July 27, 2010. Dr. Macht also provided no medical
evidence of bridging symptoms between appellant’s present condition and the accepted injury to
support his conclusion of a causal relationship.17 Thus, his report is insufficient to establish her
claim.
Dr. Gordon, OWCP’s second opinion physician, found that, while appellant had
(improved) residuals of her carpal tunnel and cubital tunnel conditions, she was capable of
working in a sedentary capacity with permanent restrictions. He also stated that her subjective
complaints did not comport with objective findings and that her pain was out of proportion. The
medical evidence of record therefore does not substantiate that appellant sustained a recurrence
of total disability on July 27, 2010 due to her accepted physical conditions.
The Board also finds that there is no evidence of record that the accommodations the
employing establishment provided were outside of appellant’s medical restrictions or that they
had changed.
As noted, OWCP subsequently accepted the condition of nondisabling mild dysthymic
disorder. It found a conflict in medical opinion evidence arose between Dr. Young, the second
opinion physician, and appellant’s psychiatrist Dr. Lion, as to whether employment factors
contributed to or caused a psychiatric condition and, in accord with 5 U.S.C. § 8123(a), referred
14

G.T., 59 ECAB 447 (2008); see Huie Lee Goal, 1 ECAB 180,182 (1948).

15

William C. Thomas, 45 ECAB 591 (1994).

16

See supra note 11. (Appellant has the burden of furnishing medical evidence from a physician who, on the
basis of a complete and accurate factual and medical history, concludes that the condition is causally related to the
employment injury and supports that conclusion with sound rationale).
17

See supra note 11.

9

appellant to Dr. Smoller, a Board-certified psychiatrist, for an impartial medical evaluation. In a
report dated July 27, 2014, Dr. Smoller provided a history, results on examination, and reviewed
medical evidence. Based on an accurate factual and medical background, he found appellant has
mild dysthymia secondary to prolonged pain and that there was a causal relationship to her work
factors by precipitation. Dr. Smoller stated the dysthymia was of a mild nature and not disabling
in any way. He further stated the dysthymia did not need further treatment and appellant’s
condition was relatively unchanging and maximum medical improvement had been reached.
Dr. Smoller reiterated that she was not disabled from work due to the psychiatric condition. This
represents a medically sound explanation of the opinion offered.
The Board therefore finds that Dr. Smoller provided a rationale medical opinion in this
case. As a referee physician, Dr. Smoller’s report is entitled to special weight. This evidence
established a psychological component to appellant’s work-related condition, but found that it
did not disable appellant from working on July 27, 2010.
Appellant has submitted insufficient probative medical opinion evidence to establish her
recurrence of disability claim. The medical evidence of record is unsupported by rationalized
medical evidence to demonstrate that the accepted condition prevented her from working.18
Accordingly, the Board finds that appellant has not met her burden of proof.
Appellant contends that she has provided prima facie evidence to establish an overall
worsening of her accepted conditions leading to her recurrence of injury and medical retirement.
As explained above, there is no probative medical opinion evidence to establish that she had a
material change in her medical condition such that she was totally disabled as a result of her
accepted work conditions beginning July 27, 2010.
Appellant may submit new evidence or argument as part of a formal written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant failed to establish a recurrence of disability on or after
July 27, 2010 causally related to her March 30, 2005 employment injuries.

18

A.M., Docket No. 09-1895 (issued April 23, 2010) (when a claimant stops work for reasons unrelated to the
accepted employment injury, there is no disability within the meaning of FECA).

10

ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
decision dated August 22, 2014 is affirmed.
Issued: May 13, 2015
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

11

